Citation Nr: 0020478	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  96-43 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a chronic left leg and 
foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1976 to April 
1979.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an April 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.


FINDINGS OF FACT

A chronic left leg and foot disability was not evident in 
service or for many years thereafter; competent medical 
evidence does not show a nexus between the veteran's current 
disability and his active service, or any in-service injury 
or trauma.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a chronic left leg and foot disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service administrative records show that the veteran served 
on active duty from April 1976 to April 1979, and his awards 
and decorations include a Parachute Badge.

A review of the service medical records reveals that the 
veteran received emergency room treatment in August 1978, 
after he inverted his left foot while falling off a 
skateboard.  Complaints included persistent pain and 
swelling.  X-rays were negative.  The final assessment was 
bad bruise of the right ankle.  The veteran was given an Ace 
bandage and crutches.

Later that month, the veteran received treatment for a 
contusion/sprain of the right foot, and muscle sprain of the 
right foot.  These records are negative for findings related 
to the veteran's left lower extremity.  The veteran was 
placed on a temporary profile for 5 days with no running, 
jumping, prolonged marching or physical training.

A February 1979 separation examination report notes normal 
clinical evaluations of the lower extremities and feet, and 
is negative for a chronic left leg and foot disability.

During VA outpatient treatment in April 1991, the veteran 
gave a history of left sciatic pain and numbness since 
sustaining injuries in a parachute jump accident in 1977.  X-
rays of the lumbosacral spine were normal.  A neurology 
consultation was ordered.

A July 1991 neurology consultation report notes complaints of 
left-sided pain and numbness since a parachute jump accident 
in 1977.  The veteran described pain radiating from his left 
foot to his left upper and lower extremities.  He reported 
numbness and tingling, which was worse in rainy and cold 
weather, and indicated that these symptoms increased in 
severity over the previous 10 years.  Diffuse hyperreflexion 
was diagnosed.

Later that month, the veteran was admitted to the VA medical 
center (VAMC) for further treatment of his left-sided pain 
and numbness.  He reported intermittent pain and numbness in 
his left foot, knee, and thigh since a parachute jump 
accident in service, and indicated that these symptoms 
recently spread to his left thorax and left upper extremity.  
The veteran explained that the pain and numbness was 
currently localized to the lateral aspect of his left foot 
and knee, and occasionally progressed to the point where he 
could not bear weight on his left lower extremity.  A 
physical examination revealed decreased sensation in the 
lateral aspect of the left foot and toes, and hyperreflexia 
in all extremities.  A CT scan of the lumbar spine was within 
normal limits, and an electromyograph (EMG) of the left lower 
extremity and left lumbar paraspinal muscles was normal.  The 
final assessment was hyperreflexia and peripheral neuropathy.    

During VA outpatient treatment in January 1994, the veteran 
complained of numbness in his left lower extremity, which 
radiated into his arms.  A neurology consultation was 
scheduled in March 1994, but the veteran failed to appear for 
the appointment. 

The veteran filed a claim of entitlement to service 
connection for a chronic left leg and foot disability in 
October 1995.

In November 1995 correspondence, the veteran reported that he 
injured his left lower extremity during a parachute jump.  He 
explained that after exiting the aircraft, he "got tangled 
up with another trooper and [they] came down together."  The 
veteran related that his left foot landed in a tire track, 
causing his left leg to go in one direction, and his body to 
go in another.  He stated that he was medevaced to the 
hospital on post, where he was given crutches and put on 
profile for four weeks.

An April 1996 rating decision denied service connection for a 
chronic left leg and foot disability, on the basis that the 
claim was not well grounded.  The veteran filed a notice of 
disagreement (NOD) with this decision in July 1996, and 
submitted a substantive appeal (Form 9) in September 1996, 
perfecting his appeal.

During a September 1997 personal hearing, the veteran 
testified that he initially injured his left lower extremity 
during service in August 1978, when he fell off a skateboard 
and inverted his left foot.  Transcript (T.) at 2-4.  He 
indicated that he re-injured his left leg during a parachute 
jump later that month.  T. at 6-10.  The veteran explained 
that another soldier crossed over the top of his parachute 
during a jump, which caused him to fall rapidly towards the 
veteran.  T. at 6.  In accordance with training instructions, 
the two men bonded together and descended in tandem.  T. at 
6.  The veteran reportedly landed in a deep tire track, and 
the other soldier fell on top of his left leg.  T. at 6-7.  
When the two men were untangled, the veteran was unable to 
stand.  T. at 6.  He experiencing a burning sensation and 
swelling in his left thigh, acute tenderness and limitation 
of motion of the left knee, and pain and swelling in the left 
calf, ankle and foot.  T. at 7-8.  The veteran related that 
he was medevaced to the hospital at Fort Bragg for treatment 
of his left leg injury, but was not admitted to the facility.  
T. at 6-8.  

The veteran maintained that the August 1978 entries in his 
service medical records relate to the left leg injury he 
sustained in the parachute jump accident, and indicated that 
he was treated with ice packs, bed rest, and a limited 
profile.  T. at 4-5 and 8.  He noted that he was given 
crutches for his left leg injury at this time.  T. at 5.  The 
veteran explained that he did not report his left leg and 
foot disability during the February 1979 separation 
examination because he was anxious to be discharged from 
service.  T. at 11.  He described a cold sensation in his 
left lower extremity, and throbbing of his left knee, which 
increased in frequency since the 1978 injury.  T. at 16.  The 
veteran reported that peripheral neuropathy was diagnosed in 
1991, and suggested that this disorder was related to his 
parachute jump accident in service.  T. at 17-20.      

Following the hearing, the RO requested records from VA 
medical facilities at Los Angles, Long Beach and Fresno for 
the dates the veteran reported receiving treatment post 
service.   The record custodians specifically reported that 
there were no records of claimed treatment at a Los Angles 
facility from the period shortly after the veteran's 
separation from service.  The claims folder contains records 
from Fresno and Long Beach.  

Based on this evidence, a January 1998 hearing officer's 
decision continued the denial of service connection for a 
chronic left leg and foot disability.

In a February 1999 response to the RO's request for 
information, the National Personnel Records Center (NPRC) 
indicated that Morning Reports were not available for the 
veteran's period of active service.  A May 2000 report from 
NPRC notes a negative search for treatment records for the 
veteran at the Ft. Bragg hospital in August 1978.

Consequently, the RO continued the denial of service 
connection for a chronic left leg and foot disability in June 
2000.

Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has provided the Board with a series of important 
cases on what constitutes a "well-grounded claim."  The 
Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id.

Based on the entire evidence of record, as discussed above, 
the Board finds that the claim of entitlement to service 
connection for a chronic left leg and foot disability is not 
well grounded.  The Board notes that while service medical 
records show that the veteran received emergency room 
treatment after he inverted his left foot when falling off a 
skateboard in August 1978, no chronic disability involving 
the left lower extremity was found.  Although the veteran 
maintains that he re-injured his left lower extremity in a 
parachute accident later that month, his service medical 
records do not support this contention.  Clinical evaluations 
of the lower extremities and feet were normal on separation 
examination in February 1979, and the report is negative for 
a chronic left leg or foot disability.  Further, the report 
makes no mention of the parachute accident or the period of 
hospitalization alleged by the veteran.  The veteran's 
assertion that the service medical records are incomplete has 
been pursued diligently by the RO.  A specific request for 
records of the alleged additional treatment at Fort Bragg 
resulted in a negative response from the record custodians.  
The Board finds nothing in the service medical records that 
suggests, much less demonstrates, that those records are 
incomplete.  
 
The only evidence of record before the Board specifically 
linking the veteran's left leg and foot disability to service 
consists of his own contentions.  Such evidence is 
insufficient to well ground the claim because the veteran is 
not competent to offer evidence requiring medical experience 
and specialized medical knowledge and skill.  Grottveit, 
5 Vet. App. at 93.  Likewise, the Board finds that the 
veteran's lay assertions can well ground the claim under 
38 C.F.R. § 3.303.  While he is competent to describe 
manifestations perceptible to a lay party, he is not 
competent to link those manifestations to an underlying 
disability that is not perceptible to a lay party.  Savage, 
supra.

Although the record in this case reveals that hyperreflexia 
and peripheral neuropathy were diagnosed in July 1991, the 
record is devoid of competent medical evidence establishing 
the existence of a nexus between a chronic left leg and foot 
disability and an injury or disease in service.  As there has 
been no competent medical evidence presented to establish a 
nexus to service, the Board must conclude that the veteran's 
claim of entitlement to service connection for a chronic left 
leg and foot disability is not well grounded and must be 
denied.  Caluza, 7 Vet. App. at 506; See Edenfield v. Brown, 
8 Vet. App. 384 (1995). 

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet. App. at 81-82.

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence or availability 
of any medical evidence that has not already been obtained 
that would well ground his claim.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

The Board has determined, therefore, in the absence of a 
well-grounded claim of entitlement to service connection for 
a chronic left leg and foot disability, VA has no duty to 
assist the veteran in developing his case. 


ORDER

Entitlement to service connection for a chronic left leg and 
foot disability is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

